Citation Nr: 1216001	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  05-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from March 2003 to January 2004, with additional periods of active duty training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the RO in Jackson, Mississippi.  

The Board has not only reviewed the Veteran's physical claims file but also his file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a March 2008 videoconference hearing.  A transcript has been associated with the file.

The Board remanded this case in October 2008 and February 2010.  The Board requested an outside medical opinion (OMO) in July 2011.  The Veteran was provided with notice and a copy of the opinion in January 2012.  The case returns now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran is diagnosed with degenerative disc disease with spinal stenosis and status post diskectomy and foraminotomy at L5-S1.

2.  The Veteran did not incur a low back disorder during his first period of service or during a period of ACDUTRA in June 1999. 

3.  The Veteran's low back disorder pre-existed his second period of active duty and was not aggravated by that service.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service or during a period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a low back disorder as a result of a June 1999 low back injury during a period of ACDUTRA.  For the reasons that follow, the Board finds that his low back disorder is not due to any incident of service, whether active, ACDUTRA or INACDUTRA.  The Board concludes that service connection is not warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There has been some question regarding the proper diagnosis of the Veteran's low back disorder.  Service treatment records suggested that he may have a congenital disorder diagnosed as short pedicle syndrome.  A May 2009 VA examination report echoed this finding without clarification.  A September 2010 addendum opinion also concluded that he had short pedicle syndrome.  On the other hand, a July 2011 OMO described the diagnostic criteria for short pedicle syndrome and explained why it would not be possible to determine whether he had this disorder at this juncture because of the overlay of degenerative disc disease.  

Nonetheless, the Veteran has been uniformly found to have degenerative disc disease with facet hypertrophy and foraminal stenosis.  Specifically, a private magnetic resonance imaging (MRI) conducted in September 2004 revealed recurrent disc herniation at the left L5/S1 level.  Moreover, in a February 2007 Social Security Administration (SSA) decision, he was found to be disabled due to "cervical and lumbar disc disease - status post diskectomy and foraminotomy at L5-S1 and herniated cervical discs with spinal cord compression at C5-6."  For purposes of this decision, the Board accepts this current diagnosis.

The Veteran had two periods of active duty and a period of ACDUTRA in between.  He does not assert, and the evidence does not show, that he had any complaints of, treatment for, or a diagnosis related to a low back disorder during his first period of active duty from 1977 to 1980.  Rather, he asserts that his current low back disorder began in June 1999 while he was lifting cinder blocks in El Salvador.  

At the March 2008 Board videoconference hearing, he testified that he was on ACDUTRA for three weeks at the time of the June 1999 injury.  His Army Reserve records confirm that he departed for El Salvador in 1999.  Service treatment records show that he sought treatment for a sore back and shoulder in June 1999.  He complained of pain on his right shoulder blade with low back pain.  He was diagnosed with back shoulder sprain.  

The Veteran testified that he reported to sick call while in El Salvador and was given 72 hours quarters as a result of his injury.  He further testified that in July 1999, soon after returning to the United States, he was involved in an automobile accident which also contributed to his current low back disorder.  

In a May 2009 VA examination, the Veteran alleged he first injured his low back in June 1999 when lifting cinder blocks in El Salvador.  The examiner found that there was no evidence of a low back injury in service at the time the Veteran indicated that he was lifting cinder blocks.  The examiner reflected that the pain was described as being in the neck, as well as in the paravertebral muscle mass at the level of the scapula.  The examiner noted that the first indication of low back problem was not until a motor vehicle accident in July 1999.  

Because the examiner failed to consider the June 1999 record reflecting complaints of low back pain while serving in El Salvador, the Board found that the opinion was based on an inaccurate factual basis and therefore was unreliable.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the opinion provided only addressed aggravation; however, the record shows that the Veteran was serving either on ACDUTRA in June 1999 when he complained of low back pain and the theory of aggravation does not apply.  Donnellan v. Shinseki, 07-2041 (Nov. 17, 2010).

The Board remanded again for a clarifying opinion, which was provided in September 2010.  This opinion considered the June 1999 incident.  The examiner found no evidence of a low back injury at that time.  The examiner emphasized that the Veteran was injured in a July 1999 motor vehicle accident while not on active duty.  

The Board sent this appeal for an OMO in July 2011.  In an August 2011 response, the reviewing orthopedic surgeon responded that the lifting injury in June 1999 with a complaint of scapular/thoracic pain and low back pain was unlikely to be related to the Veteran's developing spinal stenosis and disc degeneration-herniation years later.  The reviewer reflected that the Veteran's current low back disorder was a slowly developing process usually age related.  A reasonable reading of this opinion is that the Veteran's low back disorder is not related to the June 1999 complaints while on ACDUTRA.

Next, the Board will address whether the Veteran's current low back disorder is related to his second period of active duty from March 2003 to January 2004.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  

The Veteran was ordered to active duty in March 2003.  His February 2003 reentry physical examination report noted an abnormality of the spine, decreased forward flexion in the lumbar spine with mild pain at full flexion.  This led to prompt evaluation, discovering degenerative disc disease of the lumbar spine.  Thus, his low back disorder was noted at entrance to service and the presumption of soundness does not attach.  

Since a low back disorder was shown prior to service and was noted on entry in February 2003, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder during the February 2003 to January 2004 period.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran was called to active duty in March 2003 and complained lower back and hip pain.  He was examined by the Medical Evaluation Board in July 2003 and diagnosed with chronic mechanical cervical neck pain and chronic mechanical low back pain.  Consistent with the physical examination, the low back pain was noted to have pre-existed service.  He failed to meet retention standards and was discharged in January 2004.

The threshold question is whether the Veteran's pre-existing low back disorder was aggravated by service (burden on the Veteran) and, if aggravation is shown whether the increase in disability was due to the natural progress of the disease (burden on VA).  

Turning again to the May 2009 VA examination, the examiner opined that the Veteran's low back disorder pre-existed service and was not aggravated by his second period of active duty.  While the examiner seemed to reasonably answer the aggravation question in the negative, because this examination was based on an inaccurate factual premise when addressing the issue of whether the low back disorder was related to a period of ACDUTRA, the Board sought a clarifying opinion also on the issue of aggravation.

The August 2011 OMO opinion determined that the Veteran's low back disorder pre-existed his second period of active duty.  The orthopedic surgeon examiner also noted that spinal stenosis was usually age related.  The examiner acknowledged that stenosis could be aggravated but was most likely not aggravated by the second period of active duty.  The basis of the examiner's opinion was that the pre-existing stenosis and degeneration could not be found to have been worsened or caused by hard physical training and activities of short duration.  The examiner concluded that the low back disorder appeared to have been exacerbated by a prior motor vehicle accident recorded in the claims file.  

A reasonable reading of this opinion is that the Veteran's pre-existing low back disorder was not aggravated by his relatively short duration of active duty.  This opinion does not support the Veteran's claim.  Therefore, the Board finds that the medical evidence does not support his claim of aggravation of a pre-existing low back disorder.

The Board has considered the lay evidence as it pertains to the issue (both as it related to the period of ACDUTRA and aggravation during the second period of duty).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that the Veteran served as a medical specialist during his initial period of service from July 1977 to July 1980; however, he had no outside training for the specialty.  He joined a combat engineering company for his Reserve service.  The Reserve periodic physical examination reports from the 1990's show that he was a machine operator in civilian life.  He does not claim any particular medical expertise in the current claim.  The Board notes that this claim hinges in part on questions of medical causation that occur within the spinal column such that a basic medical training would not render an individual competent to address them.  While he has apparently had some medical training, for purposes of this claim, he is not a medical expert.  

With respect to the Veteran's contentions that he has experienced back pain since June 1999, he is competent to relate his symptoms; however, he is not competent to associate his symptoms to a medical diagnosis.  Such competent evidence concerning etiology of his low back disorder has been provided by an OMO who rendered a pertinent opinion on the issue of causation.  The medical findings (as provided in the report) directly address the etiology of the low back disorder.  As such, the Board finds this opinion to be more probative than the Veteran's assertions of a causal relationship.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

With respect to the Veteran's contentions that his low back disorder was aggravated by his second period of active duty, the Board again places more probative value on the August 2011 OMO (an orthopedic surgeon) who found that the Veteran's low back disorder was not aggravated by service but was rather a slowly developing process that was age-related.  

In sum, the Board finds that the Veteran's low back disorder was not incurred during a period of ACDUTRA in June 1999 and was not aggravated by his second period of active duty.  While he is competent to report low back pain, his low back disorder has been medically found to be not related to a lifting incident in June 1999.  Moreover, he has not carried his burden of showing his low back disorder was aggravated by his second period of active duty.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's low back claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March and June 2004 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

While a copy of the letter was not kept for the claims file, it was referenced in the September 2006 supplemental statement of the case (SSOC) and the Veteran returned a notice response form in May 2006.  Although this letter was not sent prior to initial adjudication of the claim, this was not prejudicial since he was subsequently provided adequate notice in March 2006, he was provided ample opportunity to respond with additional argument and evidence and the claim was readjudicated and an additional SSOC was provided to him most recently in December 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The SSA records have been associated with the file.  At no time has he referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a May 2009 medical examination to obtain an opinion as to whether his low back disorder was the result of either the June 1999 ACDUTRA incident or his second period of active duty.  This report was supplemented by the September 2010 opinion and August 2011 OMO discussed above.  These opinions were rendered by medical professionals following a thorough review of the claims file.  

While no one examination is adequate for all questions, the August 2011 opinion explained the current diagnosis, the September 2010 and August 2011 opinions explained why the Veteran did not incur the disorder in June 1999, and the May 2009 and August 2011 opinions explain why the disorder preexisted his second period of active duty and why the disorder was not aggravated.  The May 2009 examiner obtained an accurate history and listened to the Veteran's assertions.  The examiners laid factual foundations and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination and supplemental opinions are adequate. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded this case in October 2008 and February 2010.  The October 2008 remand instructed that the Veteran's VA treatment records be obtained and that he be scheduled for an examination.  Both of these items were undertaken; however, the opinion was found to be inadequate.  The Board remanded again in February 2010 to obtain the actual periods of ACDUTRA and INACDUTRA and to obtain an adequate opinion from the examiner.  These records were obtained.  Therefore, the Board finds that the RO complied substantially with October 2008 and February 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted. 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


